AMUNDSON, Justice.
[¶ 1.] This is a companion case to Yankton Ethanol v. Vironment, #20558, the cases involve identical facts and two identical issues:
1. Whether the court erred in dismissing plaintiffs complaint as barred by the period of limitation set forth in 11 USCS 546(a)(1)(A).
2. Whether the court erred in granting the amended motion to dismiss based upon SDCL 47-7-50.
As to these issues, our decision in Yankton Ethanol controls the motion to dismiss in this case. Therefore, this case is also reversed and remanded
[¶ 2.] MILLER, Chief Justice, SABERS, KONENKAMP, and GILBERTSON, Justices, concur.